ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_04_EN.txt. 279




      JOINT DECLARATION OF JUDGES SHI AND KOROMA




   Serious doubts regarding interpretation of the Genocide Convention “by
implication” that a State could be held directly to have committed crime of
genocide — Convention envisages the trial and punishment of individuals for the
crime of genocide rather than the criminal responsibility of the State as a State
— Task of treaty interpretation is to determine meaning of its provisions as
intended at the time of the treaty’s negotiation and conclusion — Article 31 of
the Vienna Convention on the Law of Treaties : a treaty should be interpreted in
accordance with the ordinary meaning of its terms in their context and in the
light of its object and purpose — Convention binds States Parties to undertake
to prevent and to punish persons responsible for committing genocide.

   Intrinsic humanitarian value of the Judgment’s conclusion and the overriding
legal imperative established by Article I of the Convention for a State to do
what it properly can, within its means and the law, to try to prevent genocide
when there is a serious danger of its occurrence of which the State is or should
be aware — Obligation to prevent requires identification of a clear missed
moment of opportunity to act — Chapter VII Security Council resolutions
clearly warned of the imminent and serious humanitarian risk posed by any
advance of Bosnian Serb paramilitary units on Srebrenica and its surroundings
— Mr. Milošević could and should have exerted whatever pressure he had at his
disposal to try to prevent the genocide at Srebrenica.


   1. We entertain more than serious doubts regarding the interpretation
given to the Genocide Convention in the Judgment to the effect that a
State can be held directly to have committed the crime of genocide. This
interpretation is not only highly questionable but also inconsistent with
the object and purpose of the Convention, as well as its wording and
plain meaning. As an international criminal instrument, the Convention
envisages the trial and punishment of individuals for the crime of geno-
cide. It does not impose criminal responsibility on the State as a State.
Indeed, it could not have done so at the time it was adopted given that
the notion of crime of State was not part of international law and even
today general international law does not recognize the notion of the
criminal responsibility of the State. We therefore do not subscribe to an
expansive interpretation of the Convention producing an outcome which
is contrary to its plain meaning. The Court has stressed that “[i]nterpreta-
tion must be based above all upon the text of the treaty” (Territorial Dis-
pute (Libyan Arab Jamahiriya/Chad), Judgment, I.C.J. Reports 1994,
p. 22, para. 41). It should be further emphasized that the purpose of
interpreting a treaty is to determine the meaning of its provisions which

240

280         APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


the parties must be taken to have intended at the time the treaty was
negotiated and concluded, and not to achieve a desired outcome. Accord-
ingly, it is not within the power of the Court to give an arbitrary and
subjective interpretation to a treaty contrary to its plain meaning and the
intention of the parties.
   2. According to the canons of interpretation reflected in Article 31 of
the Vienna Convention on the Law of Treaties, a treaty should be inter-
preted in accordance with the ordinary meaning of its terms in their con-
text and in the light of its object and purpose. Those same rules give
primacy to the intention of the parties at the time the treaty was con-
cluded, and in particular the meaning attached by them to the words and
phrases at the time. According to Jennings and Watts :
         “A treaty is to be interpreted in the light of general rules of inter-
      national law in force at the time of its conclusion — the so-called
      inter-temporal law. This follows from the general principle that a
      juridical fact must be appreciated in the light of the law contempo-
      rary with it. Similarly, a treaty’s terms are normally to be interpreted
      on the basis of their meaning at the time the treaty was concluded,
      and in the light of circumstances then prevailing.
         Nevertheless, in some respects the interpretation of a treaty’s pro-
      visions cannot be divorced from developments in the law subsequent
      to its adoption. Thus, even though a treaty when concluded did not
      conflict with any rule of jus cogens, it will become void if there sub-
      sequently emerges a new rule of jus cogens with which it is in con-
      flict. Similarly, the concepts embodied in a treaty may be not static
      but evolutionary, in which case their ‘interpretation cannot remain
      unaffected by the subsequent development of law . . . Moreover, an
      international instrument has to be interpreted and applied within the
      framework of the entire legal system prevailing at the time of the
      interpretation.’
         While these considerations may in certain circumstances go some
      way towards negating the application of the inter-temporal law, that
      law will still, even in such circumstances, provide at least the start-
      ing-point for arriving at the proper interpretation of the treaty.”
      (Oppenheim’s International Law, Vol. I, 1992, pp. 1281-1282 ; foot-
      notes omitted.)
   3. The object and purpose of the Genocide Convention is to prevent
and to punish the crime of genocide, and, reflecting the Nuremberg prin-
ciples, the Convention is directed against individuals and not the State.
The Convention binds States parties to punish persons responsible for
committing genocide and genocidal acts. Article II of the Convention
defines the crime of genocide, while Article III sets out the punishable
offences in relation to the crime. Article IV provides for the punishment
of persons committing any of the acts enumerated in Article III, be they
constitutionally responsible rulers, public officials or private individuals.
The Convention thus contemplates the prosecution and punishment of

241

281         APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


individuals, rather than the State. States parties’ responsibilities are
spelled out in different terms, regarding which Article V requires the
parties to enact the necessary legislation to give effect to the provisions of
the Convention and, in particular, to provide effective penalties for per-
sons guilty of genocide or other acts set out in Article III. Article VI
requires that persons charged with genocide or any other such punishable
acts shall be tried by competent national or international tribunals. Arti-
cle VII states that genocide is not to be considered a political crime and
requires parties to extradite the accused, while Article VIII provides that :
         “Any Contracting Party may call upon the competent organs of
      the United Nations to take such action under the Charter of the
      United Nations as they consider appropriate for the prevention and
      suppression of acts of genocide or any of the other acts enumerated
      in Article III.”
   4. It is with respect to these specific provisions concerning legislation,
extradition, trial, and punishment of individuals alleged to have com-
mitted the crime of genocide that the State party may be held to be in
breach of the Convention. States parties’ obligations, as well as the
object and purpose of the Convention, thus are aimed at preventing and
punishing individuals who commit the crime of genocide and there was
no intention that a State party should punish itself for the crime of geno-
cide. According to Hersch Lauterpacht :
         “The Convention on the Prevention and Punishment of the Crime
      of Genocide approved by the General Assembly in 1948 lays down
      that genocide, whether committed in time of peace or war, is a crime
      under international law which the Parties undertake to prevent and
      to punish and that the persons responsible for that crime shall be
      punished ‘whether they are constitutionally responsible rulers, public
      officials or private individuals’. The Convention thus subjected indi-
      viduals to the direct obligation and sanction of international law.”
      (International Law and Human Rights, 1950, p. 44 ; emphasis added ;
      footnote omitted.)
Hence, Article I of the Convention has to be interpreted in the light of
Article VI and the attempt in the Judgment to sever Article I of the Con-
vention from Articles IV, V, VI, VII and VIII, in order to reach the out-
come stated in the Judgment, is to us legally unsustainable and contrary
to the object and purpose of the Convention, the meaning of the text of the
Convention and the real intention of the parties. It is contrary to the inten-
tion of the Contracting Parties when the Judgment interprets Article I
of the Convention to mean by implication or logic (paragraph 166 of
the Judgment) that the Convention imposes upon a State the obligation
not to commit genocide. If a State can commit the crime of genocide,
then surely it would have to be viewed as being able to commit other
crimes, including murder. But such a situation is neither acceptable nor
recognized as part of present-day international law. As stated earlier,

242

282        APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


“interpretation” by implication or logic cannot replace the overriding
rule that primary regard must be given to the intention of the parties at
the time the treaty was concluded. Moreover, in our view, if the Conven-
tion was intended to establish an obligation of such grave import as one
that could entail some form of criminal responsibility or punishment of a
State by an international tribunal such as this Court for genocide, this
would have been expressly stipulated in the Convention, but the Conven-
tion did not do so. We take the view that it is in order to avoid attri-
buting genocide to the State itself that the Convention provides in
Article IV, “[p]ersons committing genocide or any of the other acts enu-
merated in Article III shall be punished, whether they are constitutionally
responsible rulers, public officials or private individuals”, thus putting
the responsibility for the crime on the individual. A proposed amendment
to the effect that such acts committed by individuals acting on behalf of
the State would be considered a breach of the Convention, and that such
cases should be submitted to the International Court of Justice, which
would order the cessation of the acts and payment of reparation to the
victims, was rejected during the drafting negotiations on the basis of the
view that the purpose of the Convention was to punish genocide, and any
other responsibility than criminal would be out of place in such a conven-
tion. The Court is not vested with penal jurisdiction, nor is it equipped to
exercise such jurisdiction in this case. In other words, the Convention
does not entitle the Court to hold a criminal trial, nor impose on the
State an obligation to pay damages (punitive or otherwise) or to provide
for them in its domestic legislation. Hence, an earlier attempt — like that
made in the present Judgment — to transform the essentially individual
criminal concept of genocide, as was conceived in the Convention, into
one whereunder a State may be held responsible for committing genocide
was rejected during the negotiation of the Convention (see United
Nations, Official Records of the General Assembly, Third Session, Part I,
Sixth Committee, Annex, doc. A/C.6/236 and Corr.1). Such an important
obligation, in our view, would have been expressly stated in the Conven-
tion if such had been the intention of the Contracting Parties.

                                   *   *
   5. Notwithstanding our disagreement with the interpretation reached
“by implication” that Article I of the Convention imposes an obligation
on the State not to commit genocide, we have voted in favour of the find-
ings regarding the prevention of genocide in Srebrenica in July 1995, as
we believe in the intrinsic humanitarian value of the conclusion reached
by the Court and recognize the overriding legal imperative established by
Article I of the Convention, namely : the duty of a State to do what it
properly can, within its means and the law, to try to prevent genocide
when there is a serious danger of its occurrence of which the State is or
should be aware. (See also Reservations to the Convention on the Preven-
tion and Punishment of the Crime of Genocide, Advisory Opinion, I.C.J.

243

283        APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


Reports 1951, p. 23 : “[t]he principles underlying the Convention are prin-
ciples which are recognized by civilized nations as binding on States, even
without any conventional obligation”.)
   6. We believe that the conclusion reached in the Judgment in connec-
tion with the prevention obligation would have been legally secure if
anchored on the relevant Security Council resolutions, instead of the
various hypotheses put forward in the Judgment. The present formula-
tions do not clearly specify what opportunities the Respondent had to
prevent the genocide, while the Security Council had in fact very clearly
warned of the imminent and serious humanitarian risk posed by any
advance of Bosnian Serb paramilitary units on Srebrenica and its sur-
roundings. That finding a breach of the obligation to prevent requires the
identification of a clear missed moment of opportunity to act has been
underscored by the European Court of Human Rights in its interpreta-
tion of the positive obligation to protect human life contained in Article 2,
paragraph 1, of the European Convention for the Protection of Human
Rights and Fundamental Freedoms (see Osman v. United Kingdom,
Judgment of 28 October 1998, Reports 1998-VIII, p. 3159). With regard
to the relevant Security Council resolutions, we would recall that the
Security Council, in resolution 819 (16 April 1993), noted the provisional
measures ordered by the Court in 1993, stating, inter alia, that the FRY
should take all measures within its power to prevent the commission of
the crime of genocide. Resolution 819 went on to condemn “ethnic
cleansing” and to express specific concern over the “pattern of hostilities”
by Bosnian Serb paramilitary units that by “direct consequence” had led
to an ongoing “tragic humanitarian emergency” in Srebrenica. Acting
under Chapter VII, the Council then demanded that “Srebrenica and its
surroundings” be treated as a safe area free from any attack and that the
besieged population be permitted to receive appropriate humanitarian
relief. The Council’s decision with respect to “Srebrenica and its sur-
roundings”, together with its specific concern about war crimes and the
deteriorating humanitarian situation in Srebrenica, certainly suggests
some real opportunities for the Bosnian Serb leadership to have acted to
try to prevent the genocide. Awareness of a specific risk may have been
raised as early as 2 July 1995 (the date of the plan to reduce “the enclave
to the urban area”), or on 6 July when the attack on Srebrenica’s sur-
roundings actually began. A specific risk undeniably existed by 12 July
when Srebrenica had fallen but the mass killings had not yet begun and
the Security Council, acting under Chapter VII, passed resolution 1004
(1995) demanding that the Bosnian Serb forces cease their offensive and
withdraw from the Srebrenica safe area immediately and that all parties
respect the Agreement of 18 April 1993 (essentially implementing resolu-
tion 819) (1993).




244

284       APPLICATION OF GENOCIDE CONVENTION (JOINT DECL.)


   7. Mr. Milošević, even though it has not been proved that he had
effective control over the Bosnian Serb leadership, could and should have
exerted whatever pressure he had at his disposal, given the humanitarian
directives concerning Srebrenica that were the focus of Chapter VII Secu-
rity Council decisions in resolutions 819 (16 April 1993) and 1004 (12 July
1995).

                                            (Signed) SHI Jiuyong.
                                         (Signed) Abdul G. KOROMA.




245

